DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiue et al. (US Patent Publication No. 2020/0079217; hereinafter Shiue) in view of Sawada et al. (US Patent Publication No. 2019/0080864; hereinafter Sawada).
With reference to claim 1, Shiue discloses a base assembly (20) for a knob on display (KoD) device (100) (see paragraph 13; Fig. 1), the base assembly (20) comprising:
a base portion (20) for positioning between one or more electrode pads (50) and a touch screen (310) of a touch screen device (300) (see paragraph 23; Fig. 4), the base portion including:
	electrically insulating material (in teaching conducive portion as conductive touch heads (50), the remainder of the base would be non-conductive in for recognizing touch input; see paragraph 17; Fig. 1);
	an exterior surface to face the touch screen (see paragraph 24; Fig. 4);
	an interior surface to face the one or more electrode pads (50) (see paragraph 22; Figs. 1, 4).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see 
	Sawada discloses an input device (3000) consisting of a rotary manipulation unit (1000) and a touch panel unit (2000), wherein the knob (1000) includes a base (11) made of an insulating material (see paragraph 43; Fig. 3); an exterior surface (11) to face the touch screen (41) (see paragraph 39; Fig. 1); an interior surface to face the one or more electrode pads (22) (see paragraph 43, 47; Figs. 1, 3); and one or more extender pads (13) including electrically conductive material (see paragraph 40; Figs. 1, 3)l, the one or more extender pads extending through the base portion from the interior surface to the exterior surface (in teaching connection with sensor electrodes (32, 33) of the touch panel (see paragraphs 40-41; Figs. 1, 3, 5).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Sawada to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation; see Sawada; paragraph 37).

With reference to claim 2, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 1, wherein Sawada 

With reference to claim 3, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 2, wherein Sawada further discloses wherein the one or more extender pads (13) are spaced a distance radially from a center of the base portion and extend radially outward toward the lateral portion (see paragraph 44; Fig. 3).

With reference to claim 4, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 2, wherein Sawada further discloses wherein the lateral portion includes a lateral interior surface defining detents (17) for engaging with one or more detent actuators (120) carried by an inner housing of the KoD device (see paragraphs 53-55; Fig. 3).

With reference to claim 5, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 4, wherein Sawada further discloses wherein a number of the detents (17) is equal to a number of the one or more extender pads (13) (see paragraphs 53-54; Fig. 3).

claim 6, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 1, wherein Shiue the base assembly comprising a post (30) extending from the interior surface to provide a rotation focus for an internal housing carrying the one or more electrode pads (50) (see paragraphs 15, 17).

With reference to claim 7, Shiue discloses a knob on display (KoD) device (100), comprising:
one or more electrode pads (50) comprising an electrically conductive material (see paragraph 13); and
	a base assembly (20) including electrically insulating material (in teaching conducive portion as conductive touch heads (50), the remainder of the base would be non-conductive in for recognizing touch input; see paragraph 17; Fig. 1), the base assembly including:
	an interior surface in physical contact with the one or more electrode pads (50) (see paragraph 22; Figs. 1, 4);
	an exterior surface opposite the interior surface (see paragraph 24; Fig. 4).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see paragraph 28; Fig. 6), there fails to be disclosure of the touch surface being included on the base portion as recited.

Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Sawada to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation; see Sawada; paragraph 37).

With reference to claim 8, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 7, wherein Shiue further disclose the base assembly comprising an inner housing (101) carrying the one or more electrode pads (50), wherein the base assembly 

With reference to claim 9, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 8, wherein Shiue wherein the one or more electrode pads (50) are rotatable about the post (30) to two or more different positions (350) relative to the one or more extender pads (330) (see paragraph 28; Fig. 6).

	With reference to claim 10, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 7, wherein Sawada further discloses wherein the base assembly further includes a lateral interior surface including detents (17), the detents configured for engaging with one or more detent actuators (120) carried by the inner housing of the KoD device (see paragraphs 53-55; Fig. 3).

With reference to claim 11, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 10, wherein Sawada further discloses, wherein a number of the one or more detents (17) is equal 

With reference to claim 12, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 7, wherein Shiue further discloses the one or more extender pads (13) include at least two extender pads (see paragraph 44; Fig. 3); and the one or more electrode pads (18) are each of a size to substantially completely overlap at least two of the one or more extender pads at a time (in illustrating the base portion of electrode (18) being sized to match the extender pad (13); see paragraph 51, Fig. 3).

With reference to claim 13, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 7, wherein Sawada further discloses wherein the one or more electrode pads (18, 22) are moveable to two or more different positions relative to the one or more extender pads (13) (see paragraph 53-54; Figs 3, 4).

With reference to claim 14, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 13, wherein Sawada further discloses where a first position of the two or more different positions corresponds to one of the one or more electrode pads (18) overlapping a 
a second position of the two or more different positions corresponds to the one of the one or more electrode pads (18) overlapping a second set of the one or more extender pads (13), the second set different from the first set (in teaching rotation of electrode pads over the extender pads; see paragraphs 53-54; Fig. 3).

With reference to claim 15, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 14, wherein Sawada further discloses wherein: the first set of the one or more extender pads (13) includes a first extender pad (13a) and a second extender pad (13b); and the second set (adjacent grouping) of the one or more extender pads (13) includes the second extender pad (13a) and a third extender pad (13b) (see paragraph 69; Figs. 6-7).

With reference to claim 16, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 13, wherein Sawada further discloses wherein each position of the two or more different positions corresponds to a different set of two of the one or more extender pads (see paragraphs 40, 52; Figs. 3, 7).

claim 17, Shiue and Sawada disclose all that is required with reference to the base assembly of claim 7, wherein Sawada further discloses further comprising a touch surface (300) electrically connected to at least one of the one or more electrode pads (18, 22), the touch surface electrically connected to at least a portion of the one or more extender pads (13) via the at least one of the one or more electrode pads (18, 22) (see paragraphs 72-73; Figs. 1, 4).

With reference to claim 18, Shiue discloses a knob on display (KoD) system (see Fig. 1), comprising:
a touch screen device (300) including a touch screen (310); and
a KoD device (100) including:
		one or more electrode pads (50) for interacting with the touch screen device (300) (see paragraph 23; Fig. 4); and 
a base assembly (20) including an electrically insulating material (in teaching conducive portion as conductive touch heads (50), the remainder of the base would be non-conductive in for recognizing touch input; see paragraph 17; Fig. 1) between the one or more electrode pads (50) and the touch screen (310).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see 
	Sawada discloses an input device (300) consisting of a rotary manipulation unit (1000) and a touch panel unit (2000), wherein the knob (1000) includes a base (11) made of an insulating material (see paragraph 43; Fig. 3); an exterior surface (11) to face the touch screen (41) (see paragraph 39; Fig. 1); an interior surface to face the one or more electrode pads (22) (see paragraph 43, 47; Figs. 1, 3); and one or more extender pads (13) including electrically conductive material (see paragraph 40; Figs. 1, 3)l, the one or more extender pads extending through the base portion from the interior surface to the exterior surface (in teaching connection with sensor electrodes (32, 33) of the touch panel (see paragraphs 40-41; Figs. 1, 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Sawada to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation; see Sawada; paragraph 37).


claim 19, Shiue and Sawada disclose all that is required with reference to the KoD system (Fig. 1) of claim 18, wherein: Sawada further discloses that the one or more extender pads (13) include a plurality of extender pads (see paragraph 44; Fig. 3); and the one or more electrode pads (18) are configured to rotate across the plurality of extender pads (13) (see paragraphs 51-52; Fig. 3-4).

With reference to claim 21, Shiue and Sawada disclose all that is required with reference to the KoD system of claim 18, wherein Sawada further discloses that the one or more extender pads include a metal (see paragraph 44).

With reference to claim 22, Shiue and Sawada disclose all that is required with reference to the KoD system of claim 18, wherein Sawada further discloses that the KoD device further includes a touch surface (300) electrically connected to at least a portion of the one or more extender pads (13) via at least one of the one or more electrode pads (18, 22) (see paragraphs 72-73; Figs. 1, 4).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shiue and Sawada as applied to claim 18 above, and further in view of Bigelow (US Patent No. 4,158,216).
While Shiue and Sawada disclose all that is required as explained above with reference to claim 18, including the usage of electrically conductive extender pads, there fails to be disclosure of the usage of an electrically conductive plastic for the extender pads as recited.
Bigelow discloses a control device (10) used upon a solid panel (40) including a knob (22) having an electrode (28) and one or more extender pads (12) wherein the one or more extender pads (12) include an electrically conductive plastic (in teaching the knob is made of conductive plastic; see column 3, lines 3-35, Figs. 2, 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an electrically conductive plastic similar to that which is taught by Bigelow to be carried out in a device similar to that which is taught by Shiue and Sawada in order to provide conductive of the knob upon user operation (see Bigelow; column 3, lines 44-55).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIMIZU et al. (US2010/0026532) discloses a rotary input device having an equally-spaced electrode holding plate (52) having equally-spaced electrodes (56) arranged along the circumference of a first circular and a fixed phase electrode holding plate having electrodes arranged along the circumference (see abstract; Figs. 1, 3-5).
UNO (US2018/0024649) discloses a rotary input device having a base unit whose bottom surface is fixed onto a detection surface of a touch panel having contact points (4, 5) that protrude from the bottom of the base unit for contacting the detection surface of the touch panel (see paragraphs 25-48; Figs. 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625